Case 1:17-cv-00462-TBD Document 207 Filed 01/22/20 Page 1 of 2 PageID #: 3114



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

BAYER INTELLECTUAL PROPERTY                         )
GMBH, BAYER AG and                                  )
JANSSEN PHARMACEUTICALS, INC.,                      )
                                                    )
                      Plaintiffs,                   )
                                                    )
               v.                                   ) C.A. No. 17-462 (TBD)
                                                    ) CONSOLIDATED
TARO PHARMACEUTICAL INDUSTRIES                      )
LTD., et al.,                                       )
                                                    )
                      Defendants.                   )

                               STIPULATION OF DISMISSAL

        Pursuant to Rules 41(a)(l) and 41(c) of the Federal Rules of Civil Procedure, Plaintiffs

Bayer Intellectual Property GmbH, Bayer AG, and Janssen Pharmaceuticals, Inc. (collectively,

“Plaintiffs”) and Defendants Macleods Pharmaceuticals Ltd. and Macleods Pharma USA, Inc.

(collectively, “Macleods”), hereby stipulate and agree that Plaintiffs’ action against Macleods

and Macleods’s action against Plaintiffs, including all claims and defenses asserted by Plaintiffs

against Macleods and all claims and defenses asserted by Macleods against Plaintiffs, are hereby

dismissed with prejudice. All parties shall bear their own costs, disbursements and attorneys’

fees.
Case 1:17-cv-00462-TBD Document 207 Filed 01/22/20 Page 2 of 2 PageID #: 3115



MORRIS, NICHOLS, ARSHT & TUNNELL LLP              ABRAMS & BAYLISS LLP

/s/ Derek J. Fahnestock                           /s/ John M. Seaman
Jack B. Blumenfeld (#1014)                        John M. Seaman (#3868)
Rodger D. Smith II (#3778)                        April M. Kirby (#6152)
Derek J. Fahnestock (#4705)                       ABRAMS & BAYLISS LLP
1201 North Market Street                          20 Montchanin Road, Suite 200
P.O. Box 1347                                     Wilmington, DE 19807
Wilmington, DE 19899                              (302) 778-1000
(302) 658-9200                                    seaman@abramsbayliss.com
jblumenfeld@mnat.com                              akirby@abramsbayliss.com
rsmith@mnat.com
dfahnestock@mnat.com                              Attorneys for Defendants Macleods
                                                  Pharmaceuticals Ltd. and Macleods Pharma
Attorneys for Plaintiffs Bayer Intellectual       USA, Inc.
Property GmbH, Bayer Pharma AG, and
Janssen Pharmaceuticals, Inc.

January 22, 2020


               SO ORDERED this ___ day of January, 2020.


                                      ___________________________________________
                                      The Honorable Timothy B. Dyk




                                              2
